Citation Nr: 1216867	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether it was appropriate to reduce the number of months of education benefits eligibility under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2004 to November 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced from 36 to 19 the number of months of education benefits eligibility under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill).

In October 2011, the Veteran testified at a hearing at the RO in Houston, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board has since, in March 2012, granted the Veteran's motion to advance her appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  According to her original May 2009 Certificate of Eligibility, the Veteran was informed that she was eligible for 36 months of education benefits under the Post-9/11 GI Bill.

2.  In June 2009, however, the RO determined instead that she was eligible for only 19 months of education benefits under the Post-9/11 GI Bill.

3.  She was not informed of that determination until December 2010, so not until about 11/2 years later, at which time she also was informed that, as of May 2011, her education benefits under the Post-9/11 GI Bill would expire.


4.  There is no evidence of record indicating she used 17 months of education benefits under Chapter 30, Title 38, of the United States Code (Montgomery GI Bill) prior to her irrevocable election of Post-9/11 GI Bill benefits in May 2009, leaving her only eligible for 19 months of education benefits under the Post-9/11 GI Bill.

5.  As there is no basis to support the RO's June 2009 determination reducing the number of months of her education benefits eligibility under the Post-9/11 GI Bill, the May 2009 Certificate of Eligibility remains in effect.


CONCLUSION OF LAW

The Veteran is entitled to 36 months (rather than just 19 months) of education benefits under the Post-9/11 GI Bill, as awarded in her May 2009 Certificate of Eligibility, less any months of education benefits used since her enrollment in school in May 2009.  38 U.S.C.A. §§ 3301-24 (West Supp. 2011); 38 C.F.R. § 21.9550 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance, even assuming for the sake of argument the VCAA applies, because the claim is being granted, regardless.  That is to say, even if the Veteran has not received this notice, it ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2011); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2011).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  38 C.F.R. §§ 21.9550 (c).  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1), which provides that an individual who, as of August 1, 2009, has used entitlement under the Montgomery GI Bill, but retains unused entitlement under that Chapter, makes an irrevocable election to receive educational assistance under the provisions of the Post-9/11 GI Bill instead of educational assistance under the provisions of the Montgomery GI Bill, will be limited to one month (or partial month) of entitlement under the Post-9/11 GI Bill for each month (or partial month) of unused entitlement under the Montgomery GI Bill (including any months of such entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1). 

In May 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill.  She requested these benefits effective June 1, 2009.  See generally 38 U.S.C.A. §§ 330-24; 38 C.F.R. § 21.9520.  While her application is undated, in its May 2011 Statement of the Case (SOC), the RO indicated the application was received in May 2009, and this is not disputed.

Also in May 2009, the RO sent the Veteran a Certificate of Eligibility indicating she had 36 months of eligibility for education benefits under the Post-9/11 GI Bill.  While the original Certificate of Eligibility is undated, in its May 2011 SOC, the RO indicated the Certificate was mailed to the Veteran in May 2009, and this also is not disputed.

The May 2011 SOC also indicates that, in June 2009, the RO reviewed the Veteran's Montgomery GI Bill record and determined that, at the time of her election to pursue Post-9/11 GI Bill education benefits, she had only 19 months of eligibility remaining under the Montgomery GI Bill and, thus, had only 19 months of eligibility left to use under the Post-9/11 GI Bill.  It therefore appears the RO determined she had used 17 months of education benefits under the Montgomery GI Bill, as 17 months of education benefits under the Montgomery GI Bill and 19 months under the Post-9/11 GI Bill equal 36 total months of education benefits.

While the RO processed the Veteran's enrollment request from her university in June 2009, and sent her a letter reflecting this enrollment, the letter sent to her in June 2009 inexplicably did not reflect the RO's determination that she only had 19 months of eligibility under the Post-9/11 GI Bill remaining.  In fact, that letter reduced her remaining eligibility by two months, the number of months the most recent enrollment request from her university had indicated.

The RO sent the Veteran letters in August 2009, January 2010, June 2010, and July 2010, in response to enrollment requests from her university.  On no occasion did any letter inform the Veteran of the RO's determination that there had been an error in computing the months of eligibility she had under the Post-9/11 GI Bill, and on no occasion did the letters inform her of her remaining number of months of education benefits.  

Finally, in a December 2010 letter to her, the RO informed the Veteran that as of May 14, 2011, her education benefits under the Post-9/11 GI Bill would be exhausted.  That December 2010 letter did not inform her of the RO's prior determination that there had been an error in computing the months of eligibility she had under the Post-9/11 GI Bill, nor did the letter explain how the RO had determined that her education benefits would be exhausted as of May 14, 2011.


In the testimony she since has provided under oath during her October 2011 hearing at the RO in Oakland before the Board, the Veteran reiterated that she had not been informed until December 2010 that her eligibility for education benefits under the Post-9/11 GI Bill would be exhausted as of May 2011.  She described the unfortunate predicament this late notice had placed her in, including discussing the misleading wording of the correspondence she had received from VA and how she resultantly had been unable to complete her education.  She confirmed that she initially had enrolled in school in May 2009 and was expecting to graduate in sometime around the summer of 2012.

In filing this appeal, the Veteran asserts that she is rightfully entitled to the 36 months of educational benefits under the Post-9/11 GI Bill, albeit less months already used, since that length of benefits (not just 19 months) was awarded to her in her original Certificate of Eligibility.

The Board has reviewed the claims file carefully and can find no evidence that the Veteran used education benefits under the Montgomery GI Bill prior to her irrevocable election of benefits under the Post-9/11 GI Bill in May 2009.  By her sworn testimony during her October 2011 hearing before the Board, she attested that she had enrolled in school in May 2009.  The first enrollment certificate from her university reflects attendance from June to July 2009.  Her May 2009 claim of entitlement to education benefits under the Post-9/11 GI Bill indicates that she requested that her benefits begin on June 1, 2009.  While a number of internal documents, work summaries, master records, and e-mails from the RO indicate she used education benefits under the Montgomery GI Bill, specifically, 17 months, this is not borne out by the evidence of record, so unsubstantiated.

It is significant that review of the internal documents indicates that the number of months of education benefits under the Montgomery GI Bill and Post-9/11 GI Bill the RO recorded as used varied.  In this regard, the Board sees that, by an undated internal document placed physically in the claims file nearest in time to the date of the Veteran's application for education benefits, it appears she was deemed to have 36 months of remaining eligibility under the Montgomery GI Bill.  In another undated internal document, placed physically in the claims file immediately before the above-referenced document, it appears she was deemed to have only 21 months of remaining eligibility under the Montgomery GI Bill.  And in yet another undated internal document, placed physically in the claims file after the above-referenced documents, it appears she was deemed to have relinquished benefits under the Montgomery GI Bill in favor of the Post-9/11 GI Bill, as of August 1, 2009, with 21 months of eligibility remaining.  In a June 2009 master record, it appears she was deemed to have 34 months and 28 days of eligibility for education benefits remaining under the Post-9/11 GI Bill, and that 1 month and 2 days of education benefit eligibility was used under the Montgomery GI Bill.  The Board understands that, if the RO deemed she had only 21 months of education benefits eligibility under the Montgomery GI Bill and used 2 months of benefits during her first enrollment in school, the RO then determined that she had only 19 months of education benefits eligibility remaining.  However, the RO has not provided a basis for its conflicting determinations that she began using her education benefits with both 36 months and 21 months of education benefits eligibility.

In essence, the Board can find no basis upon which the RO, in June 2009, determined that, at the time of her irrevocable election of education benefits under the Post-9/11 GI Bill, the Veteran had only 19 months of remaining education benefits due to use of such benefits under the Montgomery GI Bill, and thus had only 19 months of education benefits remaining under the Post-9/11 GI Bill, bringing her total eligibility to 36 months.  

It is clear by the Veteran's statements that she relied to her detriment on the RO's May 2009 Certificate of Eligibility indicating she was eligible for 36 months of education benefits under the Post-9/11 GI Bill, not just 19 months.  Indeed, it is significant that, as described above, the RO had numerous occasions to inform her of its determination that there had been an error in computing the number of months of eligibility she had under the Post-9/11 GI Bill, but did not do so.  However, the Board need not discuss equitable relief in this case, as it has determined, based on the foregoing, that there is no evidence to support the RO's determination to reduce the Veteran's Post-9/11 GI Bill education benefits by the number of months of education previously used under the Montgomery GI Bill.
Thus, the Board finds that the May 2009 Certificate of Eligibility indicating that the Veteran was eligible for 36 months of education benefits under the Post-9/11 GI Bill stands and she thus is entitled to this 36 months of education benefits, less of course any months used since her enrollment in school in May 2009.


ORDER

The decision of the RO to reduce the number of months of education benefits eligibility under the Post-9/11 GI Bill was improper, and the Veteran is entitled to 36 months of education benefits, less any months used since her enrollment in school in May 2009, subject to the statutes and regulations governing monetary awards. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


